United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      April 12, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 05-50571
                         Conference Calendar



UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

versus

WILLIAM LANDY DOWELL,
                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:03-CR-254-5
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent William Landy Dowell has

requested leave to withdraw from this appeal and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Dowell has received a copy of counsel’s motion and brief but has

not filed a response.    Our independent review of the brief and

the record discloses no nonfrivolous issue for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the appeal

is DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.